Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 2/25/2020.  

Claim Objections
Claim 12 is objected to for the following informalities:  The instance of “the controller” in line 2 should be deleted or the claim otherwise amended to resolve the redundancy of the term “the controller”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 11-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US PG Pub 2010/0012779).

Regarding claim 1, Collins discloses:
An aircraft landing gear control system (figs 1A-D) configured to be operably connected to one or more landing gear systems (10) of an aircraft, the aircraft landing gear control system comprising a controller (32) that is configured to: send at least one output (see “command” of paragraph 0004) for initiating operation of the one or more landing gear systems; determine (sensors 28, 30, 54 and paragraphs 0019 and 0020) whether at least one landing gear system of the one or more landing gear systems has failed to operate correctly in response to the at least one output; and determine at least one remedial action to be taken when the controller determines that the at least one landing gear system has failed to operate correctly (see paragraph 0028 and fig 7A).


The aircraft landing gear control system according to claim 1, wherein the controller is configured to: determine one or more reasons for the at least one landing gear system to have failed to operate correctly (see paragraph 0028 – jam in retract and what failed in box 110); and determine the at least one remedial action to be taken, on the basis of the one or more reasons (see paragraphs 0028 and 0029).

Regarding claim 3, Collins discloses:
The aircraft landing gear control system according to claim 2, wherein the controller is configured to: determine the one or more reasons by a process comprising interrogating avionics of the aircraft (see paragraph 0028 – controller 32).

Regarding claim 4, Collins discloses:
The aircraft landing gear control system according to claim 2, wherein the controller is configured to: determine the one or more reasons by a process comprising interrogating one or more sensors of the aircraft (see paragraph 0028 – sensors 28, 30, 54).

Regarding claim 5, Collins discloses:
The aircraft landing gear control system according to claim 1, wherein the controller is configured to:2627 5065-632cause identification of the at least one remedial action to be output at a cockpit of the aircraft (108).

Regarding claim 6, Collins discloses:
The aircraft landing gear control system according to claim 1, wherein the controller is configured to: cause initiation of the at least one remedial action (see paragraph 0028 and fig 7A, steps 100-108).

Regarding claim 8, Collins discloses:
The aircraft landing gear control system according to claim 1, and further comprising: a user interface operable by a user to manually input a request to perform the at least one remedial action; wherein the controller is communicatively coupled to the user interface and is configured to: receive, from the user interface, a signal indicative of user-operation of the user interface to input the request to perform the at least one remedial action; and cause initiation of the at least remedial action, on the basis of the signal (see fig 7A and paragraph 0028).

Regarding claim 11, Collins discloses:
The aircraft landing gear control system according to claim 1, wherein the at least one remedial action to be taken comprises one or more of: determining a flight plan; executing an aircraft manoeuvre; reattempting operation of the at least one landing gear system (see fig 7A); and taking one or more actions to counteract asymmetry or pitching of the aircraft.

Regarding claim 12, see the rejections of claim 1.

Regarding claim 13, see the rejection of claim 4.

Regarding claim 15, Collins discloses:
The method according to claim 12, further comprising: the controller determining that the one or more landing gear systems are to be operated on the basis of one or more inputs received at the controller from one or more sensors (normal sensor outputs mean the system operates as normal).

Regarding claim 16, Collins discloses:
The method according to claim 12, further comprising: the controller receiving from a user interface an input indicative of user-operation of the user interface to input a landing gear system operation request; and the controller determining that the one or more landing gear systems are to be operated on the basis of the input (see fig 7A).

Regarding claim 17, Collins discloses:
The method according to claim 12, wherein the operation of the one or more landing gear systems comprises extension of the one or more landing gears or retraction of the one or more landing gears (see fig 7A).

Regarding claim 18, see the rejection of claim 1.

Claims 1, 7, 12, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (EP 3339167).

Regarding claim 1, Schmidt discloses:
An aircraft landing gear control system (20) configured to be operably connected to one or more landing gear systems (24, 26) of an aircraft, the aircraft landing gear control system comprising a controller (48) that is configured to: send at least one output for initiating operation of the one or more landing gear systems (see paragraph 0019); determine whether at least one landing gear system of the one or more landing gear systems has failed to operate correctly in response to the at least one output (see paragraph 0030); and determine at least one remedial action to be taken when the controller determines that the at least one landing gear system has failed to operate correctly (paragraphs 0036 and 0037).

Regarding claim 7, Schmidt discloses:
The aircraft landing gear control system according to claim 1, wherein the controller is configured to: cause initiation of the at least one remedial action automatically, on the basis of the determination of the at least one remedial action to be taken (see paragraph 0036).

Regarding claim 12, see the rejection of claim 1.

Regarding claim 14, Schmidt discloses:
The method according to claim 12, further comprising: the controller determining a period of time that has elapsed, since the controller issued the at least one output, without the controller receiving an indication that the at least one landing gear system has operated correctly; and the controller 

Regarding claim 18, see the rejection of claim 1.


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644